Citation Nr: 1519390	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  09-32 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for sleep apnea, to include as secondary to a service-connected disability.

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for a vision disorder.

6.  Entitlement to an initial evaluation in excess of 10 percent for a left shoulder disability.

7.  Entitlement to an initial evaluation in excess of 10 percent for a traumatic brain injury (TBI).

8.  Entitlement to an initial evaluation in excess of 10 percent for a cervical spine disability.

9.  Entitlement to an initial evaluation in excess of 10 percent for a gastrointestinal disability.

10.  Entitlement to a compensable evaluation for tonsillitis.

11.  Entitlement to an evaluation in excess of 30 percent for sinusitis.

12.  Entitlement to an evaluation in excess of 30 percent for a headache disability.

13.  Entitlement to an evaluation in excess of 10 percent for an undiagnosed illness manifested by chest pain.

14.  Entitlement to an evaluation in excess of 10 percent for eczema.

15.  Entitlement to an effective date earlier than June 11, 2013, for the assignment of a 70 percent evaluation for an acquired psychiatric disorder, other than based on the presence of clear and unmistakable error (CUE) in an earlier rating action.

16.  Entitlement to an effective date earlier than April 1, 2009, for the grant of service connection for a TBI, to include the presence of CUE in an earlier rating action.

17.  Entitlement to an effective date earlier than April 1, 2009, for the grant of service connection for a cervical spine disability, to include the presence of CUE in an earlier rating action.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in addition to March 2010, January 2011, March 2013, July 2013, and November 2013 rating decisions by the RO in Roanoke, Virginia.  The Veteran's VA claims file has since been returned to the RO in Columbia, South Carolina.

The Veteran was afforded a Board hearing, held by the undersigned, in October 2014.  A copy of the hearing transcript (Transcript) has been associated with the record.

The Board notes that two additional claims, each involving CUE (for entitlement to earlier effective dates for the Veteran's currently-service connected TBI and cervical spine disability) have been raised by the record.  See Transcript, PP. 3, 4.  The Board has determined that these claims are inextricably intertwined with the issues of entitlement to earlier effective dates for the grant of service connection for TBI and a cervical spine disability, and as such, these issues will be remanded to the RO for additional adjudication, as explained in further detail below.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The issues of whether new and material evidence has been received sufficient to reopen a claim for service connection for sleep apnea, entitlement to increased ratings for a headache disability, an undiagnosed illness manifested by chest pain, a left shoulder disability, eczema, TBI, and a cervical spine disability, and entitlement to earlier effective dates for the grant of service connection for TBI and a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A final October 1997 rating decision denied service connection for a bilateral knee disorder because the evidence of record lacked a diagnosis of a chronic knee condition. 

2.  Evidence received since the October 1997 rating decision is new and raises a reasonable possibility of substantiating a claim of entitlement to service connection for a bilateral knee disorder. 

3.  The evidence of record does not establish that a bilateral knee disorder was incurred in, or otherwise related to, the Veteran's period of active service.

4.  A current diagnosis of asthma is not of record.

5.  A current diagnosis of a vision disorder, for which service connection may be awarded, is not of record.

6.  The Veteran's gastrointestinal disorder is moderate in nature, characterized by frequent constipation and other gastrointestinal (GI) symptoms; diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress has not been shown.  

7.  The Veteran's tonsillitis is in remission with no residuals, and there has been no demonstration by competent medical evidence that the Veteran's tonsillitis results in symptoms similar to chronic laryngitis, manifested by hoarseness with inflammation of cords or mucous membrane.

8.  The Veteran's sinusitis has been manifested by less than six non-incapacitating sinusitis episodes per year characterized headaches and pain, without purulent discharge, crusting, or blood with blowing of the nose.

9.  In an October 1997 rating decision, the RO granted service connection for an acquired psychiatric disorder.  The RO assigned an initial disability rating of 10 percent, effective July 1, 1995.  

10.  No further communication was received from the Veteran, which could be construed as an increased rating claim for an acquired psychiatric disorder, until August 2011.

11.  On October 27, 2009, the RO received the Veteran's claim seeking service connection for posttraumatic stress disorder (PTSD), which is now encompassed by the Veteran's acquired psychiatric disability rating.  The Veteran's claim for service connection for PTSD was denied by the RO in March 2010.

12.  On August 15, 2011, the RO received the Veteran's claim seeking an increased rating for his acquired psychiatric disorder, at that time noted to be dysthymia with depression.  A March 1, 2013, rating decision awarded an evaluation of 30 percent for an acquired psychiatric disorder, effective August 15, 2011 (date of receipt of the Veteran's claim). 

13.  The Veteran submitted a notice of disagreement with regard to the 30 percent evaluation in August 2013.  A July 22, 2013, rating decision increased the Veteran's disability rating for his acquired psychiatric disorder to 70 percent, effective June 11, 2013 (date of VA examination which demonstrated increased symptomatology).


CONCLUSIONS OF LAW

1.  The unappealed October 1997 rating decision that denied service connection for a bilateral knee disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

2.  Evidence received since the October 1997 rating decision is new and material and the claim for entitlement to service connection for a bilateral knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014). 

3.  A bilateral knee disorder was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

4.  Asthma was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

5.  A vision disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

6.  The criteria for an evaluation in excess of 10 percent for a gastrointestinal disorder have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7319 (2014).

7.  The criteria for a compensable rating for chronic tonsillitis have not been met. 
38 C.F.R. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.97, Diagnostic Code 6516 (2014).

8.  The criteria for an evaluation in excess of 30 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.97, Diagnostic Code 6513 (2014).

9.  The criteria for an effective date prior to June 11, 2013, for the assignment of a 70 percent disability evaluation for an acquired psychiatric disorder, have not been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2014); 38 U.S.C.A. §§ 3.400, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Initially, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Regarding the Veteran's earlier effective date claim, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that once the underlying claim has been granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As such, no discussion of VA's duty to notify is necessary for this issue. 
	
In the instant case, the Veteran's new and material evidence claim is granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.  

As to the other issues on appeal, the Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified on several instances of the criteria for establishing service connection and higher disability ratings, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements, to include how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available, and no outstanding records have been identified by the Veteran.  The Board therefore finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, VA examination reports of record have discussed all applicable medical principles related to the Veteran's claims for service connection and increased ratings, and the opinions therein are adequate upon which to decide those claims at issue.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

The Veteran has claimed entitlement to service connection for a bilateral knee disorder.  He contends that he originally injured his knees while playing basketball on active duty from 1977 through 1980, and that the injury persisted throughout his military career as the result of training, drills, and participation in sporting events.

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  When new and material evidence is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

To reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must presume the credibility of the new evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

When evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

An October 1997 rating decision denied service connection for a bilateral knee disorder, in pertinent part, because the record did not contain a current diagnosis for a chronic knee disorder.  The Veteran was notified of that decision in October 1997, and of his appellate rights.  He did not appeal the rating decision, and it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

VA must evaluate submissions received during the applicable appeal period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  However, that regulation is inapplicable, as no new evidence pertaining to the Veteran's claim for service connection was received prior to the expiration of the appellate period stemming from the October 1997 rating decision.  38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

Since the prior final decision, new evidence has been added to the claims file.  The most pertinent new evidence includes VA examination reports, to include the most recent such report authored in October 2013, in which the Veteran was diagnosed with arthritic changes to the bilateral knees.

The Veteran's claim for service connection for a bilateral knee disorder was previously denied because the record lacked a current diagnosis of a chronic bilateral knee condition.  Therefore, this VA examination report addresses an evidentiary flaw which existed at the time of the previous decision.  Therefore, the Board finds that such evidence creates a reasonable possibility of substantiating the claim for service connection.

Accordingly, new and material evidence has been received to reopen the claim for service connection for a bilateral knee disorder.  The Veteran's appeal is allowed to that extent only.

Service Connection

In this case, the Veteran claims that asthma, and disorders of the eyes and bilateral knees, were incurred during his period of active duty.  To that end, the Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

At the outset, the Board notes that the Veteran has been diagnosed with arthritis of the bilateral knees during the pendency of this appeal.  See October 2013 VA examination report.  As such, the first element of Hickson has been satisfied for this issue.  

As to the Veteran's claims for asthma and an eye disorder, the record does not contain a current diagnosis for either disorder.  On separation in January 1995, he denied asthma and an eye disorder.  Lungs and eyes were normal on examination in November 1994.  

During a June 2013 VA eye examination, the examiner noted that no diagnosis was present (aside from congenital or developmental errors of refraction).  During the Veteran's hearing before the Board, he testified that, during a migraine, he was sensitive to light and his vision was blurred.  He indicated that his eye condition was a symptom of his already-service-connected migraine headaches, and not a separate disability.  He again stated that any vision problem he experienced was related to his headaches, and that those two disorders were the same.  See Transcript, p. 11.

The Board notes that with respect to diagnoses of refractive error, under 38 C.F.R. § 3.303(c), congenital or developmental abnormalities, and refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no evidence whatsoever that such occurred in this case.  In short, there is no evidence of record to reflect any active vision disorder, save for refractive error, and no such theory has been put forth by the Veteran or her representative.  

Regarding the Veteran's claim for asthma, he testified in October 2014 that he suffered from bronchitis in service, and that he was diagnosed with "athletic-induced asthma" after separation.  He also stated that he never asked a medical provider whether there was a link between bronchitis during service, and complaints of asthma, post-service.  See Transcript, pp. 9, 10.

However, there is no post-service diagnosis of asthma of record.  During a November 2009 VA examination, breath sounds were symmetric.  There were no rhonchi or rales.  Expiatory phase was within normal limits.  No pulmonary disorder was diagnosed aside from sleep apnea.  During a November 2011 VA pulmonary examination, asthma was not diagnosed. 

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  As such, without a current diagnosis of a disability, the Veteran lacks the evidence necessary to substantiate these claims for service connection. 

Turning to the Veteran's claim for a bilateral knee disorder, the Board notes that the Veteran's service treatment records demonstrate treatment for a soft tissue injury of the left knee manifested by pain.  It was indicated that the Veteran injured his left knee playing ball in February 1979.  He reported again with left knee pain in August 1979.  A painful right knee was indicated in February 1987 and March 1989, though full range of motion was observed.  Trauma to the left knee was noted in August 1992, again resulting from a ball game, with no joint instability.  Mild tenderness to palpation was present, though the patella was not dislocated.  He was diagnosed with a left knee strain.  However, his service treatment records are negative for a diagnosis of a chronic knee disorder.  On separation in November 1994, his lower extremities were normal.  The Veteran denied lameness and a trick or locked knee on this January 1995 Report of Medical History.

Post-service treatment records reflect a diagnosis of mild degenerative changes of the bilateral knees.  See August 2014 MRI.  A VA medical opinion was provided in October 2013, and it was noted that the Veteran's mild arthritic changes of the bilateral knees were less likely than not related to his period of active duty.  In support of that statement, the examiner indicated that the Veteran's service treatment records revealed episodic treatment for acute soft tissue injuries of the knees, and that no joint abnormalities were found, and no disabling pattern was demonstrated.  Imaging studies, decades later, revealed minimal arthritic changes, which was something that occurred with chronic use and ageing.  No evidence of traumatic arthritis was found.  Further, the examiner stated that there was no association between the soft tissue pain of decades gone by and the Veteran's claimed disorder.  

The Board has also considered treatise evidence submitted by the Veteran to demonstrate that active duty military personnel are at a significantly higher risk of developing osteoarthritis than other people in their age group among the general population.  The Board observes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (noting that competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Medical evidence that is speculative, general, or inconclusive in nature cannot, however, support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

In this case, the records submitted do not specifically relate to the Veteran's particular case, nor does this treatise evidence correlate with the medical evidence of record.  Here, the VA examiner opined that the Veteran's mild arthritis is normal for his age, and commensurate with the changes that would be expected at this time.  Further, this evidence is generalized in nature.  In other words, it considers none of the specific facts in the Veteran's case, nor does it show that the Veteran's bilateral knee arthritis is more advanced than others in his age range.   As such, the Board places little weight on this submission, as it is outweighed by other evidence of record outlined above. 

During his Board hearing, the Veteran testified that he suffered from knee problems during service, but he admitted that he did not seek any treatment for such immediately after separation.  See Transcript, p. 21.

Regarding the Veteran's assertions that he suffered from knee pain during his period of active service, and that such pain is causally-related to his current, bilateral knee diagnosis, the Federal Circuit held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the Veteran's accounts of in-service knee pain are corroborated by the medical evidence of record.  However, a causal relationship between acute treatment decades prior, and a current disorder such as a bilateral knee disability, is inherently complex in nature, and as noted above, the only probative medical opinion of record found that his claimed disorder was neither caused nor aggravated during his period of active duty.    

In sum, the competent evidence does not establish that the Veteran's currently-diagnosed disorder of the bilateral knees is related to his period of active duty.  The most probative medical evidence of record has demonstrated that this disorder was diagnosed more than one year following separation, and as such is not presumptively-related to the Veteran's military career.  Further, there is no probative evidence of record to demonstrate a medical link between a bilateral knee disorder and any in-service incident or treatment.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and as such entitlement to service connection for a bilateral knee disorder is denied.

Increased Ratings

In this case, the Veteran is service connected for tonsillitis, at a noncompensable rate, sinusitis, which is evaluated at 30 percent, and a gastrointestinal disorder that is 10 percent disabling.  The Veteran is challenging these ratings, arguing that each disability is more severe than his ratings would so indicate.

To that end, disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  See 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant who is working or seeking work.  See 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 C.F.R. § 4.7. 

Gastrointestinal Disorder

Disabilities of the digestive system are assigned under the provisions of 38 C.F.R. 
§ 4.114 (2014).  Here, the Veteran's gastrointestinal disorder has been assigned a 10 percent evaluation pursuant to Diagnostic Code 7319.  Under that code, a 10 percent (moderate) rating is warranted for frequent episodes of bowel disturbance with abdominal distress.  A 30 percent (severe) rating is warranted for diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  See 38 C.F.R. § 4.114, Diagnostic Code 7319 (2014). 

Another potentially-applicable Diagnostic Code is 7332, for impairment of sphincter control.  A 10 percent rating is appropriate for constant, slight, or occasional moderate leakage.  A 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing a pad.  A 60 percent rating is appropriate where there is extensive leakage and fairly frequent involuntary bowel movements.  Complete loss of sphincter control warrants a 100 percent rating.  See 38 C.F.R. § 4.114, Diagnostic Code 7332 (2014).

During a November 2011 VA examination, it was noted that the Veteran suffered from a digestive condition of the gallbladder and pancreas, and intestinal conditions, and a disorder of the rectum and anus.  Specifically, it was noted that the Veteran suffered from chronic constipation, which required medication for control.  Surgical treatment had not been required.  The Veteran denied episodes of bowel disturbance with abdominal distress.  He did not present with malnutrition or serious complications.  He did not have any neoplasms.  He did not have any scars.  Following a CT scan, a gallstone was suspected.  It was noted that the Veteran had missed 5-7 days of work over the prior year due to stomach pain and other GI symptoms.  

Based on the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted at this time.  As summarized above, Veteran's gastrointestinal disorder was manifested by moderate and frequent episodes of constipation and other GI symptoms with pain but not constant abdominal distress.  It is concluded by the Board that these manifestations are best contemplated by the currently-assigned, 10 percent rating pursuant to Diagnostic Code 7319 for moderate and frequent symptoms.  Moreover, under Diagnostic Code 7332, to warrant an evaluation in excess of 10 percent, the Veteran would have to demonstrate symptoms of occasional involuntary bowel movements necessitating wearing a pad.  Such circumstances have not been reported at any time. 


Tonsillitis

The Veteran's tonsillitis is rated pursuant to Diagnostic Code 6516, which provides a 10 percent evaluation for chronic laryngitis manifested by hoarseness with inflammation of cords or mucous membrane.  Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against a compensable evaluation for tonsillitis. 

The report of the June 2013 VA examination, which is the most recent of record, noted that the Veteran's chorionic tonsillitis was in remission.  No physical findings, of any type, were indicated.  Despite the Veteran's testimony that his throat was often sore (see Transcript, p. 31), there is simply no evidence of record to indicate that the Veteran currently suffers from chronic laryngitis manifested by hoarseness with inflammation.  Therefore, a compensable evaluation is not warranted for the Veteran's tonsillitis at this time.  See Diagnostic Code 6516.

Sinusitis

The Veteran's sinusitis is evaluated at 30 percent disabling pursuant to Diagnostic Code 6513.  Under this code, a 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  For these purposes, an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513, General Rating Formula for Sinusitis and Note. 

The Veteran's current rating is assigned from October 13, 2009, the date in which his claim for an increased was received.  Turning to the evidence of record, a November 2009 VA examination noted that sinus problems were constant, and that he was incapacitated as often as six times per year (each incident lasting 5 days).  He experienced headaches with attacks.  He treated his sinus episodes with antibiotics for 4-6 weeks per episode.  He reported respiratory interference, hoarseness, and pain.  H denied purulent discharge or crusting.  Overall, functional impairment resulted from respiratory problems and sleeping difficulties.

On examination, nasal obstruction in the left and right nostril was 25 percent.  The examination was negative for a deviated septum, loss of part of the nose, loss of part of the ala, a scar, obvious disfigurement, or nasal polyps.  Rhinitis was present, though believed to be allergic in origin, and sinusitis was present at the frontal and maxillary areas with tenderness.  Purulent discharge was also noted.  

The Veteran was next afforded a VA examination in conjunction with his claim in November 2011.  At that time, it was noted that the Veteran's continuous medication was not required to control his sinusitis.  Episodes of sinusitis were characterized by pain and tenderness of affected sinus area, but not headaches, purulent discharge, or crusting.  One non-incapacitating episode over the prior 12 months was noted.  The Veteran denied incapacitating episodes. It was noted that the Veteran underwent sinus surgery in 2004.  The Veteran reported missing less than one week of work in the prior 12 months as a result of his disability.

On examination, rhinitis was present, though obstruction of the nasal passage was less than 50 percent on both sides, and without permanent hypertrophy.  There were no nasal polyps.  The Veteran did not have a deviated nasal septum, nor a benign or malignant neoplasm related to sinusitis.  There were no scars.  A CT scan revealed no acute intracranial process, an enlargement of the right sphenoid sinus retention cyst, likely unrelated with the Veteran's symptoms, and otherwise unremarkable.  

Most recently, a VA examination was provided in June 2013.  Again, it was noted that the Veteran's chronic maxillary sinusitis did not require constant medication for control.  The Veteran did not have sinusitis symptoms at the time of the examination.  The Veteran denied any non-incapacitating or incapacitating episodes within the prior 12 months.  The Veteran denied prior sinus surgery.  Rhinitis was not present, and obstruction of nasal passages was less than 50 percent on each side.  Polyps were not present, nor were neoplasms.  There were no scars or other pertinent findings.  Imaging studies revealed a thickening of the maxillary sinus, and underdevelopment of the frontal sinus.  Finally, it was noted that the Veteran's disability did not have an impact on his ability to work.

During the Veteran's October 2014 Board hearing, he testified that he was never diagnosed with nasal polyps, that there has never been blood in his nasal discharge, and that he did not suffer from crusting.  He only reported heavy congestion.  See Transcript, pp. 29, 30.

In this case, the lay and medical evidence is generally consistent regarding the Veteran's sinusitis.  Over the last two VA examinations, he has had very infrequent non-incapacitating sinusitis episodes, and no incapacitating episodes.  He did not report purulent discharge, crusting, or blood with blowing of the nose.  His symptoms have been treated when episodic with antibiotics.  Taking this evidence into account, the Board finds that this frequency and these symptoms warrant the assigned 30 percent rating.  38 C.F.R. § 4.97, Diagnostic Code 6513. 

To warrant a 50 percent rating, there must be either radical surgery with chronic osteomyelitis, which is not shown; or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The rating criteria for sinusitis are progressive or successive in nature, and the 50 percent criteria are presented in the conjunctive, using the phrase "and."  Therefore, all criteria must be demonstrated to award the higher rating, and 38 C.F.R. § 4.7 does not apply to circumvent these requirements.  As the Veteran has had only one sinus surgery, which was not noted to be radical, and because he denied purulent discharge and crusting, the 50 percent rating criteria are not met, and his claim for a higher rating must be denied.

Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for any disability discussed above, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably-describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected disabilities are more than adequate in this case.  For his gastrointestinal disorder, the schedular rating criteria consider constipation and abdominal distress.  Here, the Veteran's manifestations closely align with this rating.  Further, the Veteran's disability would need to be significantly more severe, to include constant abdominal distress, in order to warrant a higher evaluation.  As to tonsillitis, and as noted, the Veteran's disability is completely asymptomatic, and has been during each examination of record.  Regarding sinusitis, the Veteran's manifestations are more than encompassed by his schedular evaluation and he has not described any symptoms that would make his case unique or unusual.  

Moreover, even if the schedular rating criteria did not adequately describe either disability, there is no indication that the Veteran has been hospitalized in conjunction with the issues on appeal, save for one sinus procedure that is specifically contemplated by the rating schedule.  The examiners did not suggest that the Veteran would be unable to maintain gainful employment as a result of any service-connected disability, only noting that the Veteran had missed approximately one week of work due to abdominal pain.  As such, none of the governing norms of an extraschedular rating are shown to be present.  Here, the Veteran's manifestations simply do not exceed the available rating criteria, and a special disability picture is not indicated.  As such, referral for consideration of an extraschedular rating is denied for any of the disabilities discussed above.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been raised.  The evidence does not indicate that the Veteran specifically alleged that he is unemployable on account of any of these service-connected disabilities, and the VA examinations of record did not indicate that the Veteran would be unable to maintain gainful employment as the result of any of these disorders.  As such, Rice is not applicable.  

Earlier Effective Date for 70 percent Rating for an Acquired Psychiatric Disorder

The Veteran maintains that he is entitled to an effective date prior to June 11, 2013, for the assignment of a 70 percent disability evaluation for PTSD.  Specifically, he contends that he filed for an increased rating prior to that date, and the Board infers that his earlier effective date claim also encompasses the argument that his psychiatric disability met the criteria for a 70 percent rating prior to that date.  

The provisions governing the assignment of the effective date for an increased rating are set forth in 38 C.F.R. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  See 38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(o)(1).

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually-ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  See 
38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In this matter, the Board must determine the date of the claim, and the date that entitlement to a 70 percent disability rating arose.  Here, an October 1997 rating decision granted service connection for an acquired psychiatric disorder (dysphemia), and the RO assigned an initial disability rating of 10 percent, effective July 1, 1995.  No further communication was received from the Veteran, which could be construed as an increased rating claim for an acquired psychiatric disorder, until August 2011.

On October 27, 2009, the RO received the Veteran's claim seeking service connection for posttraumatic stress disorder (PTSD), which is now encompassed by the Veteran's acquired psychiatric disability rating.  However, even viewing the evidence of record in a light most favorable to the Veteran, his claim for PTSD (which was denied by the RO in March 2010) in no way expressed dissatisfaction with his current rating for depression.

On August 15, 2011, the RO received the Veteran's claim seeking an increased rating for his acquired psychiatric disorder, at that time noted to be dysthymia with depression.  A March 1, 2013, rating decision awarded an evaluation of 30 percent for an acquired psychiatric disorder, effective August 15, 2011 (date of receipt of the Veteran's claim).   The Veteran submitted a notice of disagreement with regard to the 30 percent evaluation in August 2013.  A July 22, 2013, rating decision increased the Veteran's disability rating for his acquired psychiatric disorder to 70 percent, effective June 11, 2013 (date of VA examination which demonstrated increased symptomatology).  Following a review of the record, no document was received by VA that may be construed as an increased rating claim until August 15, 2011.  

Further, while the Veteran's disability was increased to 30 percent disabling effective August 15, 2011, there is no medical evidence of record to demonstrate that an increase in disability was factually-ascertainable within one year prior to the August 2011 claim, for an effective date prior to August 15, 2011 for the 30 percent evaluation, or within one year prior to July 22, 2013, when evidence of record demonstrated symptomatology which would warrant a rating of 70 percent.  As such, the RO correctly assigned an effective date of July 22, 2013, when awarding his 70 percent rating for an acquired psychiatric disorder (date of ascertainable increase), and when awarding his 30 percent rating effective August 15, 2011 (the date of receipt of the claim for increase).  As no claim was received prior to August 2011, and because there was no factually-attainable increase in psychiatric symptomatology demonstrated by the evidence of record within one year prior to June 11, 2013, there is no basis for assignment of an earlier effective for either evaluation.  The Veteran has also not properly raised an allegation of clear and unmistakable error (CUE) with any prior final RO decision.

Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply.  


ORDER

New and material evidence has been received sufficient to reopen a claim for service connection for a bilateral knee disorder; the claim is reopened.

Entitlement to service connection for a bilateral knee disorder is denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for a vision disorder is denied.

Entitlement to an initial evaluation in excess of 10 percent for a gastrointestinal disability is denied.

Entitlement to a compensable evaluation for tonsillitis is denied.

Entitlement to an evaluation in excess of 30 percent for sinusitis is denied.

Entitlement to an effective date earlier than June 11, 2013, for the assignment of a 70 percent evaluation for an acquired psychiatric disorder, other than based on the presence of clear and unmistakable error (CUE) in an earlier rating action, is denied.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's remaining claims, pursuant to the duty to assist, these appeals must be remanded for further development.  

Here, the Veteran has claimed that he carries a diagnosis of sleep apnea which was incurred during his period of active service.  His claim for service connection was denied in October 2004 because there was no evidence of record establishing a medical nexus between his current diagnosis and his period of active service.

In conjunction with his claim, the Veteran was afforded a VA examination in November 2011.  While the diagnosis of obstructive sleep apnea was confirmed, the examiner failed to provide an opinion regarding the etiology of the Veteran's diagnosis.  Therefore, a new examination is warranted.  Once VA provides a medical examination, due process requires that the examination provided be an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  On remand, the RO/AMC shall schedule a VA examination in the appropriate specialty so as to determine whether the Veteran's diagnosis of sleep apnea was incurred in, or is otherwise related to, either his lengthy period of active service or to a service-connected disability.

With respect to the Veteran's claims for higher evaluations for his headache disorder, an undiagnosed illness manifested by chest pain, a left shoulder disorder, eczema, TBI, and a cervical spine disorder, during his October 2014 Board hearing he indicated that the manifestations of these disabilities had worsened in severity since the most recent VA examination was conducted.  The Board notes that VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  These medical examinations must also consider the records of prior medical treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   The Board therefore finds that the Veteran should be afforded a new VA examination to ascertain the current symptoms associated with each of these issues.

Finally, as to the issues of entitlement to an effective date earlier than April 1, 2009, for the grant of service connection for a TBI and a cervical spine disability, the Board notes that the issue of CUE was raised by the Veteran's representative during the October 2014 Board hearing as to each issue.  More specifically, regarding entitlement an earlier effective date for service connection for TBI, the Veteran's representative argued that, at the time of the original denial in October 1997, the Veteran's service treatment records demonstrated treatment for a traumatic head injury.  Per the representative, this record was used to grant service connection for TBI in a July 2013 RO decision.  As to the cervical spine claim, the representative argued that records of this head injury and subsequent in-service treatment for neck pain were of record at the time of the original denial in June 2003, and that these service treatment records were again used to grant service connection for a neck disability in July 2013.  As such, and to afford the Veteran appropriate due process, the Board finds that the issues of entitlement to an earlier effective date for the grant of service connection for a TBI and a cervical spine disability must be remanded for additional adjudication with respect to the claims of CUE.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule a VA examination to assess the severity and etiology of the Veteran's sleep apnea.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should review, note, and discuss the Veteran's statements in support of his claim, and his service treatment records.  

In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following questions:

A. Whether it is at least as likely as not that obstructive sleep apnea had its onset in service or is otherwise etiologically-related to service.  

B. Whether it is at least as likely as not  that the Veteran's sleep apnea disorder was caused or aggravated by (i.e. permanently made worse) any service-connected disability

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

A rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  The Veteran's overall credibility should be addressed if possible (but not required). 

2.  The Veteran shall be afforded an additional VA examination to determine the current severity of his headache disability.  The Veteran's paper and electronic claims file must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is asked to identify the current severity and all current manifestations of the Veteran's service-connected headache disability.  

3.  The Veteran shall be afforded an additional VA examination to determine the current severity of his undiagnosed illness manifested by chest pain.  The paper and electronic claims file must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is asked to identify the current severity and all current manifestations of the Veteran's service-connected undiagnosed illness manifested by chest pain.  

4.  The Veteran shall be afforded an additional VA examination to determine the current severity of his left shoulder and cervical spine disabilities.  The paper and electronic claims file must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is asked to identify the current severity and all current manifestations of the Veteran's service-connected left shoulder and cervical spine disabilities.  

5.  The Veteran shall be afforded an additional VA examination to determine the current severity of his eczema.  The paper and electronic claims file must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is asked to identify the current severity and all current manifestations of the Veteran's service-connected eczema.  

6.  The Veteran shall be afforded an additional VA examination to determine the current severity of his TBI.  The paper and electronic claims file must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is asked to identify the current severity and all current manifestations of the Veteran's service-connected TBI.  

7.  After completing the above actions, and any other indicated development, the Veteran's claims must be re-adjudicated, to include the claims of CUE that are being asserted concerning prior RO determinations with respect to the issues of entitlement to an earlier effective date for the grant of service connection for a TBI and a cervical spine disability.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal(s) must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


